Citation Nr: 0636975	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  05-10 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tuberculosis.

2.  Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from May 1970 to 
July 1970.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

By a June 2004 notice of disagreement, the veteran requested 
Decision Review Officer (DRO) review of his claim being 
appealed, prior to Board adjudication.  See 38 C.F.R. 
§ 3.2600 (2006).  DRO review was afforded the veteran, as 
documented in a March 2005 statement of the case. 


FINDINGS OF FACT

1.  Tuberculosis was not noted upon service enlistment 
examination.

Symptoms of tuberculosis were manifest so close to the date 
of enlistment that the disease could not have originated in 
so short a period of time.  

2.  Pre-service treatment, as documented in a service medical 
board report, clearly and unmistakably establishes that 
tuberculosis existed prior to service.  

3.  Service medical records clearly and unmistakably 
establish that there was no increase in severity of 
tuberculosis during service.  Contrary, non-probative 
contentions by the veteran to the contrary do no mitigate 
this finding.  

4.  There is no competent evidence of record indicating that 
tuberculosis is otherwise causally related to service.  

5.  No probative and competent medical evidence is of record 
to support either that the veteran had asthma in service or 
that asthma is otherwise causally related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for tuberculosis are 
not met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(b), 3.306 (2006).

2.  The criteria for service connection for asthma are not 
met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial RO decision on a claim for VA benefits.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).


VA has fulfilled the above requirements in this case.  By a 
VCAA letter in September 2003, as well as by development 
letters in October 2003 and December 2003, the veteran was 
informed of the notice and duty-to-assist provisions of the 
VCAA, and was informed of the information and evidence 
necessary to substantiate his claims for service connection 
for asthma and tuberculosis.  As the Federal Circuit Court 
has stated, it is not required "that VCAA notification must 
always be contained in a single communication from the VA."  
Mayfield, supra, 444 F.3d at 1333.  Those letters informed of 
the bases of review and the requirements to sustain the 
claims.  Also by those letters, the veteran was requested to 
submit evidence in his possession, in furtherance of his 
claims.  He was also told that it was ultimately his 
responsibility to see that pertinent evidence not in Federal 
possession is obtained.  

The VCAA letter in September 2003, as well as the development 
letters sent to the veteran in October 2003 and December 
2003, requested that the veteran inform the RO of any VA and 
private medical sources of evidence pertinent to his claim, 
and provide necessary authorization to obtain those records.  
They also requested evidence and information about the 
claimed in-service tuberculosis and asthma, and informed of 
information necessary so that VA could assist in confirming 
in-service incurrence or aggravation of those diseases.  

Records were sought from indicated medical sources, both VA 
and private.  All records obtained were associated with the 
claims folder.  Hence, any VA development assistance duty 
under the VCAA to seek to obtain indicated pertinent records 
has been fulfilled.  The veteran was also informed of 
evidence that could not be obtained.  

The veteran had informed the RO that he was in receipt of 
Social Security disability benefits, and such benefits 
determinations and underlying medical records were 
accordingly obtained and associated with the claims file in 
August 2005, in furtherance of the veteran's claim.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  


By the appealed February 2004 rating action, by a March 2005 
statement of the case, and by supplemental statements of the 
case in August and December of 2005, the veteran was informed 
of the evidence obtained in furtherance of his claims.  The 
Board acknowledges that the statement of the case and 
supplemental statements of the case are "post-decisional" 
documents.  We find, however, that this is not fatal in 
providing notice, because de novo review of the appealed 
claims was undertaken, including consideration of the matter 
based on all appropriate criteria for the claims.  38 C.F.R. 
§§ 3.303, 3.304(b), 3.306 (2006). 

The veteran addressed the appealed claims by submitting 
written statements, as well as by testimony provided before 
the undersigned Veterans Law Judge at a Travel Board hearing 
conducted at the RO in August 2006.  The transcript of that 
hearing is contained in the claims folder.  There is no 
indication that the veteran desired to further address his 
claim, or that such a desire remains unfulfilled.  

The veteran's representative, at the August 2006 Travel Board 
hearing, requested VA examinations to address the etiology of 
the veteran's claimed disabilities as related to service.  
Admittedly, no such examination has been afforded the 
veteran.  The third prong of 38 C.F.R. § 3.159(c)(4)(i), 
requires a VA examination to address the question of etiology 
as related to service, when the veteran presents a claim for 
service connection and when the evidence presented meets the 
low threshold requirement that the evidence "indicate" that 
the claimed disability or symptoms "may be" associated with 
service.  Locklear v. Nicholson, No. 02-1814 (U.S. Vet. App. 
September 19, 2006) (citing McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Thus, the threshold is one of possibility, 
"may be", rather than the ordinary standard for service 
connection, which is one of probability, specifically, 'at 
least as likely as not.'  38 U.S.C.A. § 5107 (West 2002 & 
Supp. 2006).  

In this case, however, the veteran has not presented 
evidence, and the record does not otherwise support, a 
finding even of possibility of a link to service for either 
of the veteran's claimed disabilities, so as to warrant a 
remand for VA examination.  As the Board determines and 
discusses below, the record demonstrates that the


veteran's tuberculosis clearly and unmistakably existed prior 
to service and was not aggravated by service.  This 
overwhelming evidence leaves open no room for even a 
possibility of a causal association with service based on 
tuberculosis developing in service or being aggravated by 
service.  There is also not a scintilla of evidence to 
support the conclusion that the veteran's tuberculosis, which 
thus was shown by all evidence not to be affected by the 
veteran's period of service, was somehow otherwise causally 
related to service.  The veteran and his representative have 
presented not even a theory by which such other causal 
association could exist, and the evidentiary record also does 
not even hint at any such basis.  Accordingly, with regard to 
the tuberculosis claim, the evidence does not "indicate" 
that there "may be" some causal link between service and 
any current tuberculosis.  See Locklear. Hence, remand for a 
VA examination to address the veteran's tuberculosis is not 
justified as part of the duty to assist.  38 C.F.R. § 
3.159(c)(4)(i).

Regarding the veteran's asthma claim, also as discussed in 
detail below in this decision, below, the service medical 
records contain a record of service medical board examination 
finding no symptoms of any respiratory condition, and nowhere 
in the service medical records is there any record of a 
report, complaint, finding, diagnosis or treatment for 
asthma.  There is also no such medical record of any report, 
complaint, finding, diagnosis, or treatment for asthma for 
decades post service.  Thus, the only evidence of a link 
between asthma and service is the veteran's bare contention.  
The veteran was invited to supply supporting evidence of such 
a link but failed to do so.  Thus, if a medical opinion were 
now obtained, it could not be cognizable to support the claim 
even if it assessed a causal link between service and current 
asthma, since it would have to be based on the veteran's bare 
contention of asthma from service.  Lay evidence may serve to 
support the first prong of service-connected claim analysis, 
that is, existence in service, only where the disease is 
susceptible to lay observation.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  Asthma is not a disease that may, by 
mere lay observation, be distinguished from other respiratory 
conditions, such as tuberculosis.  As noted, in this case 
medical observation was made in service with no asthma found.  
Hence, a positive nexus opinion as to a causal link between 
service and current asthma would be unsupported by clinical 
evidence or a factual predicate in the objective record, and 
hence would not be cognizable to support the claim.  Miller 
v. West, 11 Vet. App. 345, 348 (1998) ( where opinion 
unsupported by clinical data or other rationale); Black v. 
Brown, 5 Vet. App. 177, 180 (1995) (where no factual 
predicate in the record).  Thus, there is no reasonable 
possibility that such an opinion would further the veteran's 
claim, and the current evidence does not "indicate" that 
there "may be" some causal link between service and the 
veteran's asthma.  Locklear.  Accordingly, the duty to assist 
does not require remand for a VA examination to address the 
veteran's asthma claim.  38 C.F.R. § 3.159(c)(4)(i).

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board finds that the 
veteran was provided the necessary notice and assistance 
required, as discussed above, since he was given ample notice 
and opportunity to remedy deficiencies in his claim.  Thus, 
for these reasons, any failure in the timing or language of 
VCAA notice by the RO constituted harmless error.  See also 
Conway v. Principi, 353 F.3d 1359, 1374 (2004), holding that 
the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claims 
for service connection are being denied, any issues as to 
rating or effective date are moot.

II.  Service Connection Claims

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303(a) (2006).




To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

A.  Service Connection for Tuberculosis

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such service. 38 U.S.C.A. §§ 1111, 
1137 (West 2002 & Supp. 2006); 38 C.F.R. § 3.304(b) (2006).

Manifestation of symptoms of chronic disease from date of 
enlistment, or so close thereto that the disease could not 
have originated in so short a period will establish pre-
service existence of the disease.  38 C.F.R. § 3.303(c).  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service. This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service. 38 
U.S.C.A. § 1153 (West 2002 & Supp. 2006); 38 C.F.R. § 3.306 
(2006).

In this case, the veteran underwent an enlistment 
examinations in April 1970 and May 1970, when he did not 
report any past or current tuberculosis.  There is no 
indication of a tuberculosis test at either examination, and 
tuberculosis was not then detected.  In two enlistment 
reports of medical history in April 1970 and May 1970, the 
veteran specifically denied having had tuberculosis.

However, the veteran entered service on May 28, 1970, and on 
June 3, 1970, he was already determined by physical screening 
to be unfit for military training.  A June 30, 1970, medical 
evaluation diagnosed tuberculosis and recommended discharge 
from service.  The Medical Board findings indicate that in 
the first week of training the veteran complained of pain in 
his left side and was treated symptomatically, with X-rays 
read as normal.  However, the veteran then reported that he 
had been treated for tuberculosis, and the service medical 
board obtained and reviewed these records from the Department 
of Public Health in Philadelphia, Pennsylvania, showing that 
the veteran had a recent, extensive tuberculosis history.  As 
reflected in these records, the veteran had been hospitalized 
in 1966 for pulmonary infiltrate, was seen and treated again 
in 1968 for reactivation of tuberculosis process, and was 
seen again in 1969 with a diagnosis of far-advanced pulmonary 
tuberculosis, for which he received triple therapy.  The last 
positive smear for acid-fast organisms was in July 1969.  The 
veteran was seen again in January 1970, when it was 
determined that the pulmonary process was quiescent, and 
medication was stopped.  These public health records showed 
that the veteran had thereafter sought treatment for 
tuberculosis at irregular intervals, and that he had missed 
appointments with the public health clinic.  

The veteran underwent examination for the June 30, 1970, 
service Medical Board report, with auscultation of the lung 
fields normal, chest x-rays within normal limits, and the 
remainder of the physical examination normal.  Nonetheless, 
the medical board recommended medical discharge based on 
unfitness, due to tuberculosis existing prior to service.  
The veteran was separated from service effective July 6, 
1970.  




The veteran in August 2006 hearing testimony contended that 
his tuberculosis had been detected in service, that he then 
underwent a period of physical therapy in service to increase 
his fitness for duty.  He added that he then attempted 
physical training in service, but this training increased the 
severity of his tuberculosis, and he was accordingly 
discharged from service.  However, the service medical 
records do not support this version of events.  Rather, the 
service medical records clearly and unmistakably show 
symptoms of pain attributed to tuberculosis essentially as 
soon as the veteran entered service and attempted physical 
training, and also show that the veteran was examined and 
processed out of service without any increase in severity of 
the disease.  The service medical records indicate continued 
quiescence of the disease, with no objective findings upon 
examination for the June 30, 1970, service medical board 
report, with unfitness based on document extensive pre-
service history of tuberculosis.  This pre-service documented 
history of tuberculosis, as noted in the Medical Board 
report, clearly and unmistakably establishes that the 
veteran's tuberculosis existed prior to service.  Regulatory 
code 38 C.F.R. § 3.303(c), as noted, is here also applicable 
to establish that the tuberculosis existed prior to service.  

Thus, the evidentiary record establishes clearly and 
unmistakably both that the tuberculosis existed prior to 
service and that it did not increase in severity during 
service.  Hence, the presumption of soundness, established 
due to the failure of the service enlistment examinations to 
detect tuberculosis, has been overcome.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  Accordingly, the tuberculosis existed 
prior to service.  

The overwhelming weight of the evidence, with the service 
medical records in support and no medical evidence against, 
leads to the finding that there was no increase in severity 
of the tuberculosis during service.  The veteran's statements 
to the effect that his tuberculosis did increase in severity 
during service are medically unsupported lay statements, and 
hence are outweighed by the medical probity and greater 
objectively of the service medical records.  As noted, lay 
statements are not entitled to weight when addressing medical 
questions not answerable by lay observation.  The question of 
an increase in severity of tuberculosis is such a medical 
question beyond the scope of lay knowledge and observation.  
Espiritu. 

Accordingly, the Board finds, by applicable evidentiary 
standards, that the veteran's tuberculosis existed prior to 
service and was not aggravated by service.  38 U.S.C.A. 
§§ 1110, 1111, 1153; 38 C.F.R. §§ 3.303, 3.304(b), 3.306.  
Absent cognizable (medical) evidence otherwise causally 
linking tuberculosis to service, the preponderance of the 
evidence is against entitlement to service connection on any 
other basis.  38 C.F.R. § 3.303.  Because the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

B.  Service Connection for Asthma

The above-noted service medical evaluation for the June 30, 
1970, Medical Board report found no respiratory disorder.  
Service medical records do not otherwise reflect that asthma 
was found, complained of, diagnosed, or treated.  The claims 
folder also contains no post-service records reflecting any 
complaint, finding, diagnosis, or treatment for asthma for 
decades after service.  There is also no medical opinion 
causally linking asthma to the veteran's period of service.  
Treatment records from recent years do contain diagnoses of 
asthma.  

The veteran has contended in August 2006 testimony that 
asthma was found in or around service, but that 
assertion,although it may be sincerely held, is not supported 
by medical evidence.  The veteran's lay contentions are not 
cognizable to establish a diagnosis of asthma, and hence 
cannot support a finding of asthma during or proximate to 
service.  Espiritu.  

Accordingly, absent cognizable evidence of asthma in service 
or causally related to service, the preponderance of the 
evidence is against the veteran's claim for service 
connection for asthma.  38 C.F.R. § 3.303.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tuberculosis is denied.  

Service connection for asthma is denied.  



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


